Exhibit 10.1

 

LOGO [g732100g91k00.jpg]

THIRD AMENDMENT TO LOAN AGREEMENT

THIS THIRD AMENDMENT TO LOAN AGREEMENT (the “Third Amendment”) dated as of the
30th day of June, 2019, to the Loan Agreement (the “Loan Agreement”), made and
entered into as of June 30, 2013, by and among FIRST FINANCIAL BANKSHARES, INC.,
a Texas corporation (the “Borrower”) and FROST BANK, a Texas state bank (the
“Lender”). All capitalized terms not otherwise defined herein shall have the
meaning ascribed to each of them in the Loan Agreement.

W I T N E S S E T H:

WHEREAS, Borrower executed the Loan Agreement to govern that certain promissory
note from Lender in the original principal amount of $25,000,000.00 (the
“Note”);

WHEREAS, Borrower and Lender executed a First Amendment to Loan Agreement dated
as of June 30, 2015, which among other things renewed and modified the Note;

WHEREAS, Borrower and Lender executed a Second Amendment to Loan Agreement dated
as of June 30, 2017, which among other things renewed and modified the Note;

WHEREAS, the Borrower desires to amend the Loan Agreement and renew and extend
the Note; and

WHEREAS, the Lender agrees to amend the Loan Agreement and renew and extend the
Note, on terms and conditions as hereinafter provided.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender do hereby agree as follows:

ARTICLE I

Amendment to Loan Agreement

1.1    Amendment to Section 2.02 of the Loan Agreement. Borrower and Lender
agree to, and do hereby, amend the Loan Agreement by deleting Section 2.02 of
the Loan Agreement in its entirety and substituting therefore the following
paragraph:

“2.02    The Note. The obligation of Borrower to pay the Loan shall be evidenced
by a promissory note (the “Note”) executed by Borrower and payable to the order
of Lender, in the principal amount of $25,000,000.00 bearing interest at the
variable rate set forth in the Note. The Borrower shall pay principal and
interest in accordance with the terms of the Note, with the maturity date being
as set forth in the Note. From Closing Date and continuing at all times through
June 30, 2021 (the “Revolving Credit Period”) the Loan evidenced by the Note
shall be a revolving credit facility which will allow the Borrower to request
such amounts as Borrower may elect from time to time (each such amount being
herein called an “Advance”) so long as the aggregate amount of Advances



--------------------------------------------------------------------------------

outstanding at any time under the Note does not exceed Twenty Five Million and
No/100 Dollars ($25,000,000.00) provided however, the minimum Advance must be at
least $500,000.00. The Borrower shall have the right to borrow, repay, and
borrow again during the Revolving Credit Period. The outstanding principal
balance of the Note on July 1, 2021 shall convert to a term facility and shall
be payable quarterly in accordance with the terms of the Note, with all unpaid
principal plus all accrued and unpaid interest being due and payable on June 30,
2026.”

ARTICLE II

Conditions of Effectiveness

2.1    Effective Date. This Third Amendment shall become effective as of June
30, 2019, when, and only when, each of the following conditions shall have been
met, all in form, substance, and date satisfactory to Lender:

(a)    Closing Documents. Borrower shall have executed and delivered to Lender
(i) a Renewal Promissory Note (the “Renewal Promissory Note”), payable to the
order of Lender as set forth therein, duly executed on behalf of the Borrower,
dated effective June 30, 2019 in the principal amount of $25,000,000.00, (ii)
Arbitration and Notice of Final Agreement, (iii) Certificate of Corporate
Resolutions, and (iv) this Third Amendment.

(b)    Additional Loan Documents. Borrower shall have executed and delivered to
Lender such other documents as shall have been requested by Lender to evidence
the terms of this Third Amendment, all in form satisfactory to Lender and its
counsel.

(c)    Loan Origination Fee. Borrower shall have paid to Lender a loan
origination fee in the amount of Two Thousand Five Hundred and no/100 Dollars
($2,500.00) plus the Lender’s legal fees incurred in connection with this Third
Amendment.

ARTICLE III

Representations and Warranties

3.1    Representations and Warranties. In order to induce Lender to enter into
this Third Amendment, Borrower represents and warrants the following:

(a)    Borrower has the corporate power to execute and deliver this Third
Amendment, the Renewal Promissory Note, and other Loan Documents and to perform
all of its obligations in connection herewith and therewith.

(b)    The execution and delivery by Borrower of this Third Amendment, the
Renewal Promissory Note, and other Loan Documents and the performance of its
obligations in connection herewith and therewith: (i) have been duly authorized
or will be duly ratified and affirmed by all requisite corporate action;
(ii) will not violate any provision

 

THIRD AMENDMENT TO LOAN AGREEMENT — Page 2



--------------------------------------------------------------------------------

of law, any order of any court or agency of government or the Articles of
Incorporation or Bylaws of such entity; (iii) will not be in conflict with,
result in a breach of or constitute (alone or with due notice or lapse of time
or both) a default under any indenture, agreement or other instrument; and
(iv) will not require any registration with, consent or approval of or other
action by any federal, state, provincial or other governmental authority or
regulatory body.

(c)    There is no action, suit or proceeding at law or in equity or by or
before any governmental instrumentality or other agency or regulatory authority
now pending or, to the knowledge of Borrower, threatened against or affecting
Borrower, or any properties or rights of Borrower, or involving this Third
Amendment or the transactions contemplated hereby which, if adversely
determined, would materially impair the right of Borrower to carry on business
substantially as now conducted or materially and adversely affect the financial
condition of Borrower, or materially and adversely affect the ability of
Borrower to consummate the transactions contemplated by this Third Amendment.

(d)    The representations and warranties of Borrower contained in the Loan
Agreement, this Third Amendment, the Renewal Promissory Note, and any other Loan
Document evidencing or securing Borrower’s Obligations and indebtedness to
Lender are correct and accurate on and as of the date hereof as though made on
and as of the date hereof, except to the extent that the facts upon which such
representations are based have been changed by the transactions herein
contemplated.

ARTICLE IV

Ratification of Obligations

4.1    Ratification of Obligation. The Borrower does hereby acknowledge, ratify
and confirm that it is obligated and indebted to Lender as evidenced by the Loan
Agreement (as amended by the Third Amendment), the Renewal Promissory Note, and
all other Loan Documents.

4.2    Ratification of Agreements. The Loan Agreement, this Third Amendment, the
Renewal Promissory Note, and each other Loan Document, as hereby amended, are
acknowledged, ratified and confirmed in all respects as being valid, existing,
and of full force and effect. Any reference to the Loan Agreement in any Loan
Document shall be deemed to be a reference to the Loan Agreement as amended by
this Third Amendment. The execution, delivery and effectiveness of this Third
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of Lender under the Loan Agreement, nor constitute a
waiver of any provision of the Loan Agreement.

ARTICLE V

Miscellaneous

5.1     Survival of Agreements. All representations, warranties, covenants and
agreements of Borrower, herein or in any other Loan Document shall survive the
execution and

 

THIRD AMENDMENT TO LOAN AGREEMENT — Page 3



--------------------------------------------------------------------------------

delivery of this Third Amendment and the other Loan Documents and the
performance hereof and thereof, including without limitation the making or
granting of the Loan and the delivery of the Renewal Promissory Note and all
other Loan Documents, and shall further survive until all of Borrower’s
Obligations to Lender are paid in full. All statements and agreements contained
in any certificate or instrument delivered by Borrower hereunder or under the
Loan Documents to Lender shall be deemed to constitute the representations and
warranties by Borrower and/or agreements and covenants of Borrower under this
Third Amendment and under the Loan Agreement.

5.2    Loan Document. This Third Amendment, the Renewal Promissory Note, and
each other Loan Document executed in connection herewith are each a Loan
Document and all provisions in the Loan Agreement, as amended, pertaining to
Loan Documents apply hereto and thereto.

5.3    Governing Law. This Third Amendment shall be governed by and construed in
all respects in accordance with the laws of the State of Texas and any
applicable laws of the United States of America, including construction,
validity and performance.

5.4    Counterparts. This Third Amendment may be separately executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
Third Amendment.

5.5    Release of Claims. Borrower, by its execution of this Third Amendment,
hereby declares that it has no set-offs, counterclaims, defenses or other causes
of action against Lender arising out of the Loan, the renewal, modification and
extension of the Loan, any documents mentioned herein or otherwise; and, to the
extent any such setoffs, counterclaims, defenses or other causes of action which
may exist, whether known or unknown, such items are hereby expressly waived and
released by Borrower.

5.6    ENTIRE AGREEMENT. THIS THIRD AMENDMENT, TOGETHER WITH ANY LOAN DOCUMENTS
EXECUTED IN CONNECTION HEREWITH, CONTAINS THE ENTIRE AGREEMENT BETWEEN THE
PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND ALL PRIOR
AGREEMENTS RELATIVE THERETO WHICH ARE NOT CONTAINED HEREIN OR THEREIN ARE
TERMINATED. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. THIS
THIRD AMENDMENT, AND THE LOAN DOCUMENTS MAY BE AMENDED, REVISED, WAIVED,
DISCHARGED, RELEASED OR TERMINATED ONLY BY A WRITTEN INSTRUMENT OR INSTRUMENTS,
EXECUTED BY THE PARTY AGAINST WHICH ENFORCEMENT OF THE AMENDMENT, REVISION,
WAIVER, DISCHARGE, RELEASE OR TERMINATION IS ASSERTED. ANY ALLEGED AMENDMENT,
REVISION, WAIVER, DISCHARGE, RELEASE OR TERMINATION WHICH IS NOT SO DOCUMENTED
SHALL NOT BE EFFECTIVE AS TO ANY PARTY.

[Remainder of Page Intentionally Left Blank]

 

THIRD AMENDMENT TO LOAN AGREEMENT — Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Third Amendment is executed effective as of the date
first written above.

 

BORROWER:     FIRST FINANCIAL BANKSHARES, INC.     By:  

/s/ F. Scott Dueser

      F. Scott Dueser, President and CEO LENDER:     FROST BANK     By:  

/s/ Jackson Julson

      Jackson Julson, Senior Vice President

 

THIRD AMENDMENT TO LOAN AGREEMENT — Page 5